[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 05-10678                 ELEVENTH CIRCUIT
                                                                January 25, 2006
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________                 CLERK

                       D. C. Docket No. 04-00471-CV-F-N

GEORGE HOEY MORRIS,

                                                         Plaintiff-Appellant,

                                      versus

GREG JACKSON, Deputy,
ANTHONY CLARK, Sheriff, et al.,

                                                         Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         _________________________

                               (January 25, 2006)

Before TJOFLAT, ANDERSON and COX, Circuit Judges.

PER CURIAM:

      George H. Morris is the author of a book entitled VirginBride.net and a

compact disc entitled Young Models. Eugenia Loggins is the former District Attorney
of Covington County, Alabama. One thousand copies of Morris’s book and 800

copies of his CD were confiscated by law enforcement while they were transported

through Covington County. The grand jury was presented with the books and CDs

but declined to indict the third-party driver of the vehicle in which the books and CDs

were transported. After the grand jury returned the No True Bill, District Attorney

Loggins retained the books and CDs. Morris has not been arrested or charged with

any crime related to the books and CDs.

       Morris brought suit pursuant to 42 U.S.C. §§ 1983 and 1988, alleging that, by

retaining his property, the Sheriff, Deputy and District Attorney violated his First,

Fourth and Fourteenth Amendment rights. The district court dismissed Morris’s

claims against all Defendants with prejudice. Morris v. Jackson, 353 F. Supp. 2d

1199 (M.D. Ala. 2005)

       Morris appeals the district court’s order in part, arguing that Defendant

Loggins is not entitled to qualified immunity for her actions after the grand jury

returned the No True Bill.1 We find Morris’s argument meritless. The district court

       1
        The district court also dismissed Morris’s claims against Sheriff Anthony Clark and Deputy
Adam Jackson. However, Morris’s appellate brief presents no argument that the district court erred
by dismissing the complaint as to Clark or Sage. Therefore, we do not consider the dismissal as to
Clark or Sage in this appeal.
       Furthermore, the district court found that Defendant Loggins was protected by absolute
immunity for retention of Morris’s property prior to presenting that property to the grand jury.
Morris’s appellate brief makes no argument regarding this finding. Therefore, Morris waives any
argument that the dismissal was improper based on this application of absolute immunity and limits

                                                2
correctly applied the rule that qualified immunity protects public officers acting in

their official capacities from liability for injury arising from discretionary acts so long

as the acts do not violate “clearly established statutory or constitutional rights of

which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

818, 102 S. Ct. 2727, 2738 (1982) (emphasis added). In his district court filings,

Morris cited no authority to support his alleged right to have his property returned;

he made only conclusory allegations that Loggins’s retention of his books and CDs

violated his First, Fourth and Fourteenth Amendment rights. And, on appeal, he

presents no authority to controvert the district court’s finding that it “[could] not

identify any cases sufficient to place Loggins on notice that her decision to retain

Morris’s property after the Grand Jury’s decision not to indict would violate Morris’s

clearly established rights.” Morris, 353 F. Supp. 2d at 1202. Therefore, Morris’s

decision to retain the books and CDs is protected by qualified immunity and cannot

serve as the basis for Morris’s lawsuit.

       AFFIRMED.




himself to one argument: that Loggins is not entitled to qualified immunity for her retention of his
property after the grand jury considered it.

                                                 3